Case 2:16-cv-06603-PSG-PLA Document 232 Filed 12/02/19 Page 1 of 17 Page ID #:7856
Case 2:16-cv-06603-PSG-PLA Document 232 Filed 12/02/19 Page 2 of 17 Page ID #:7857
Case 2:16-cv-06603-PSG-PLA Document 232 Filed 12/02/19 Page 3 of 17 Page ID #:7858
Case 2:16-cv-06603-PSG-PLA Document 232 Filed 12/02/19 Page 4 of 17 Page ID #:7859
Case 2:16-cv-06603-PSG-PLA Document 232 Filed 12/02/19 Page 5 of 17 Page ID #:7860
Case 2:16-cv-06603-PSG-PLA Document 232 Filed 12/02/19 Page 6 of 17 Page ID #:7861
Case 2:16-cv-06603-PSG-PLA Document 232 Filed 12/02/19 Page 7 of 17 Page ID #:7862
Case 2:16-cv-06603-PSG-PLA Document 232 Filed 12/02/19 Page 8 of 17 Page ID #:7863
Case 2:16-cv-06603-PSG-PLA Document 232 Filed 12/02/19 Page 9 of 17 Page ID #:7864
Case 2:16-cv-06603-PSG-PLA Document 232 Filed 12/02/19 Page 10 of 17 Page ID
                                 #:7865
Case 2:16-cv-06603-PSG-PLA Document 232 Filed 12/02/19 Page 11 of 17 Page ID
                                 #:7866
Case 2:16-cv-06603-PSG-PLA Document 232 Filed 12/02/19 Page 12 of 17 Page ID
                                 #:7867
Case 2:16-cv-06603-PSG-PLA Document 232 Filed 12/02/19 Page 13 of 17 Page ID
                                 #:7868
Case 2:16-cv-06603-PSG-PLA Document 232 Filed 12/02/19 Page 14 of 17 Page ID
                                 #:7869
Case 2:16-cv-06603-PSG-PLA Document 232 Filed 12/02/19 Page 15 of 17 Page ID
                                 #:7870
Case 2:16-cv-06603-PSG-PLA Document 232 Filed 12/02/19 Page 16 of 17 Page ID
                                 #:7871
Case 2:16-cv-06603-PSG-PLA Document 232 Filed 12/02/19 Page 17 of 17 Page ID
                                 #:7872
